Citation Nr: 0517284	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and loss of sleep.

2.  Entitlement to service connection for refractive error, 
claimed as an eye injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied the claims of service 
connection for residuals of a head injury, to include 
headaches and loss of sleep; for residuals of an eye injury 
to include refractive error; for an acquired psychiatric 
disorder, to include dysthymia, generalized anxiety disorder.  

In an October 1980 decision, the Board denied service 
connection for a general psychiatric disability.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Thus, 
new and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108.  The RO denied the claim for service 
connection for a psychiatric disorder other than PTSD on a de 
novo basis.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
psychiatric disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board, on the cover page of this 
document, has recharacterized the issue concerning a 
psychiatric disorder, to include PTSD.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issue of service connection for PTSD and the claim as to 
whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder 
other than PTSD are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The veteran does not have a residuals of a head injury, 
to include headaches and loss of sleep that is related to 
service or due to a service-connected disorder.

2.  The veteran has refractive error which is not a 
disability for VA compensation benefits purposes.

CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches and loss 
of sleep were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Service connection is legally prohibited for refractive 
error.  38 C.F.R. § 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 2003 rating decision and 
January 2004 SOC that discussed the pertinent evidence, and 
the laws and regulations related to claims for service 
connection.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.

In addition, in a February 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in February 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has satisfied its duty to assist.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  The 
veteran has not identified any additional evidence pertinent 
to the claims for service connection for residuals of a head 
injury or residuals of an eye injury, and there are no 
additional records to obtain.

The Board notes that in June 2003, the National Personnel 
Records Center (NPRC) notified the RO that all of the 
veteran's medical and dental records, if any, in their 
custody were lost in the fire of July 1973.  The Board, 
however, observes that the veteran's service medical records 
have been associated with the claims file.  The service 
medical records consist of an entrance and a discharge 
examination report, as well as numerous outpatient treatment 
reports.  The service medical records appear to be complete.  
Additionally, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder VA treatment reports and examinations, 
as well as private medical reports.  As it pertains to the 
claims of service connection for residuals of a head injury 
and refractive error of the eyes, the veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record, and there are no additional records to 
obtain.  The Board has determined that a VA examination is 
not necessary since the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Given the foregoing, the 
Board concludes that VA has satisfied the notice and 
assistance provisions as found in the VCAA.  Consequently, an 
adjudication of the claims of service connection for 
residuals of a head injury and refractive error of the eyes 
at this juncture is proper.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

An October 1951 examination record shows the veteran's head 
and eyes were normal.  His vision was 20/20 in each eye, and 
no defects or diagnoses were noted.  An August 1953 service 
record shows the veteran complained of a cyst on his left 
lower eyelid.  An October 1953 record shows the veteran's 
eyelid might have been infected.  A January 1954 separation 
examination shows the veteran's head and eyes were normal.  
His vision was 20/20 in each eye.  It was noted that he had 
no serious injuries, operations, or diseases.  The veteran 
did complain of left eye trouble at the time of his 
separation examination.

In February 1954, the veteran underwent VA examination.  His 
head was noted to be normal.  He indicated he had lumps in 
his lower left eyelid for over one year.  The veteran did 
give a history of slipping off a platform and injuring his 
back while stationed in the Summer of 1952.

In an April 1954 rating decision, the RO service connected 
the veteran for a chalazion, lower lid, left eye, and 
assigned a noncompensable disability rating.

When treated by VA in April 1982, the veteran complained of 
insomnia.  He was diagnosed as having depression.  VA records 
dated in October 1984 show the veteran was in a car accident 
with his wife.  He was diagnosed with a cerebral concussion.

In July 1986, the veteran underwent VA examination.  His head 
was normal.  His eyes had full extraocular movement, and his 
pupils were equal, round, and reactive to light.  The veteran 
was belligerent when questioned about his automobile accident 
in 1984.  The veteran's 1984 automobile accident resulted in 
cerebral concussion and injuries to the neck, chest, and 
legs.

VA outpatient treatment records show that in September 1999, 
the veteran was diagnosed with compound hyperopic astigmatism 
in each eye.  Ocular health with dilated fundus examination 
was within normal limits in each eye.  The assessment was 
hyperopia.  He was diagnosed with and treated for a 
refractive error of the eyes in October 2001 and August 2003.

In May 2005, the veteran and his grandson testified before 
the undersigned Acting Veterans Law Judge at the RO.  The 
veteran indicated that while in service, he was taking a 
truck down to the Han River.  He was riding along on the salt 
banks, and the truck started to roll over.  He did not have a 
seat belt on.  The stated that he hit his head, started to 
bleed, and ruined his eye.  He related that he got stitches 
in his head and injured his eye.  He was stitched up, and 
then the injury was over.  He believed this occurred in 
February or March 1953.

The veteran stated that he got stitches on his head, and that 
was it.  He related that throughout the years, his headaches 
got worse.  His eyesight also worsened.  Glasses no longer 
worked.  He went to the VA hospital for treatment, but they 
were never able to do anything for him.

He stated that his headaches started 50 years ago.  When he 
got home, they wanted to operate on his eye.  He had a big 
lump under his eye, and that was a year since the accident.  
The headaches started within a year of the accident, and he 
had them periodically.  His trouble sleeping started at that 
same time.  In describing the problems with his eyes, the 
veteran indicated that light bothered him.  If he tried to 
read, his eyes watered.  He related that he began having 
these symptoms 25 years ago.

The veteran's grandson testified that he always remembered 
the veteran having headaches and eyesight problems.  He 
attempted to get his grandfather's military records for years 
and was told they were destroyed in a fire in 1973.  He 
pointed out that the veteran had a scar on his forehead.  The 
veteran's representative and grandson believed he never 
received the forms indicated by the RO as requests for 
information.

The veteran indicated that he received treatment at the VA 
hospital two or three times per year.  There was also a 
private psychiatrist the veteran saw for twenty years.  The 
veteran indicated that he submitted those records.


III.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed 
residuals of a head injury and refractive error of the eyes 
are not included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).


IV.  Head Injury Residuals

The veteran contends that he currently experiences headaches 
and loss of sleep as a result of a head injury he incurred 
during an automobile accident in service.  A VA examination 
in February 1954, approximately one month after the veteran's 
discharge was negative for any complaints referable to a head 
injury in service.  He specifically did not complain of 
having headaches or insomnia.  The Board notes that the 
veteran's claims file shows that he once complained of 
sleeplessness in April 1982 and that he complained of having 
headaches when treated in August 2003.  

Irrespective of whether the veteran currently has residuals 
of a head injury, the Board notes that service medical 
records are negative for a head injury in service.  The 
records are also negative for any complaints of headaches or 
of insomnia.  The veteran's separation examination report, 
where he or the physician would have noted his head injury, 
showed he had no serious injuries while in service.  

The veteran has not submitted any competent medical evidence 
linking any current residuals of a head injury (including 
headaches and insomnia) to service.  His assertion that he 
currently has residuals of a head injury due to service 
cannot be considered competent medical evidence.  As a 
layperson, the veteran is not competent to comment on issues 
involving medical causation or a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran 
currently has residuals of a head injury which are related to 
service, the Board must find the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Given the particular facts in this case, as well as having 
complied with the necessary obligation to notify and assist 
the appellant, the Board finds that there is no reasonable 
possibility that any further assistance, including scheduling 
the veteran for a VA examination and getting a medical 
opinion, would aid in substantiating the appellant's claim.  
38 U.S.C.A. § 5103A.  Accordingly, the Board finds that a 
denial of this claim at this juncture is proper.  

V.  Refractive Error of the Eyes

The veteran has also contended that he currently has an eye 
disorder that is related to a head injury in service.  He 
testified that he rolled over in a truck while in the 
military, hurt his head, and bled into his eyes.

The veteran's service medical records do show he complained 
of and was diagnosed with a left eye infection or cysts on 
the left eye.  However, the veteran was previously service 
connected for this disability in April 1954.  Treatment 
records from 1999 to 2003 reveal a diagnosis of refractive 
error no other eye disorder has been diagnosed.  Physical 
examinations of the eyes are negative except for the 
refractive error.

The veteran's claim for service connection for refractive 
error has no legal merit since 38 C.F.R. § 3.303(c) provides 
that refractive error of the eye is not a disease or injury 
for which service connection may be established.  In the 
absence of a showing that the veteran has visual impairment 
which is due to disease or injury in service, as opposed to 
refractive error, service connection for refractive error 
must be denied as a matter of law Sabonis v. Brown, 6 Vet. 
App. 426(1994).


ORDER

Service connection for residuals of a head injury, to include 
headaches and loss of sleep (insomnia), is denied.

Service connection for refractive error, claimed as a 
residual of an eye injury, is denied.

REMAND

Consistent with the VCAA, outlined above, the Board finds 
that additional evidentiary development is necessary before 
final adjudication of the veteran's claim of service 
connection for PTSD.

The medical evidence associated with the veteran's claims 
file does not show a confirmed diagnosis of PTSD.  However, 
during his May 2005 hearing, the veteran testified that he 
received treatment for his mental health from a private 
physician, Dr. Bransfield for twenty years.  The veteran 
indicated that he had submitted this evidence.  However, a 
review of the claims file shows they are not of record.  The 
veteran should be given an opportunity to submit these 
records.

During the May 2005 Travel Board hearing, the veteran stated 
that he received psychiatric treatment from the VA Howell 
Township up to 3 times a year.  The claims file contains 
treatment reports from the VA New Jersey Health Care System 
from November 1999 to October 2003.  Updated VA psychiatric 
reports should be associated with the claims file.

Pertaining to the claim as to whether new and material 
evidence has been received to reopen the claim of service 
connection for a psychiatric disorder, the Board notes that 
in February 2003, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter pertaining to a 
claim for service connection.  The notice letter is 
inadequate in the instant case as it fails to discuss the 
evidence needed to substantiate a request to reopen a finally 
denied claim of service connection.  The veteran should be 
provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the claim as to whether 
new and material evidence has been received 
to reopen the claim of service connection 
for a psychiatric disorder, other than 
PTSD, the RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the appellant of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claim.

2.  Ask the veteran to provide the full 
name and address of Dr. Bransfield, who 
has treated the veteran for twenty years, 
as well as the approximate dates of 
treatment for a psychiatric disorder.  
After acquiring this information and the 
proper release from the veteran, the RO 
should request these records and, if 
obtained, associate them with the claims 
file.

3.  Contact the VA medical center in 
Howell Township and request that they 
provide psychiatric treatment reports 
from October 2003 to the present.

4.  If the newly obtained evidence shows 
a confirmed diagnosis of PTSD, the RO 
should take any further appropriate 
action and development, to include 
attempting to verify the veteran's 
claimed stressors or scheduling him for 
an examination.  If the benefit sought on 
appeal is not granted, the RO should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


